                                                                                                                                                 3/01/19 5:22PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF KANSAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Plainville Livestock Commission, Inc.

2.   All other names debtor
     used in the last 8 years
                                   Plainville Livestock Inc.
     Include any assumed           4 G Cattle
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  907 NW Third St                                                 P O Box 356
                                  Plainville, KS 67663                                            Plainville, KS 67663
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Rooks                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                                     Case 19-10293 Doc# 1 Filed 03/01/19 Page 1 of 18
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 1
                                                                                                                                                     3/01/19 5:22PM

Debtor    Plainville Livestock Commission, Inc.                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 1152

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                                       Case 19-10293 Doc# 1 Filed 03/01/19 Page 2 of 18
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
                                                                                                                                                         3/01/19 5:22PM

Debtor   Plainville Livestock Commission, Inc.                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                                    Case 19-10293 Doc# 1 Filed 03/01/19 Page 3 of 18
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                           page 3
                                                                                                                                                     3/01/19 5:22PM

Debtor    Plainville Livestock Commission, Inc.                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 1, 2019
                                                  MM / DD / YYYY


                             X   /s/ Tyler D. Gillum                                                      Tyler D. Gillum
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ W. Thomas Gilman                                                      Date March 1, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 W. Thomas Gilman 11867
                                 Printed name

                                 Hinkle Law Firm LLC
                                 Firm name

                                 1617 N. Waterfront Parkway, Suite 400
                                 Wichita, KS 67206
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     316-267-2000                  Email address      tgilman@hinklaw.com

                                 11867 KS
                                 Bar number and State




Official Form 201
                                     Case 19-10293 Doc# 1 Filed 03/01/19 Page 4 of 18
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                                                                                                                                                                          3/01/19 5:22PM




 Fill in this information to identify the case:
 Debtor name Plainville Livestock Commission, Inc.
 United States Bankruptcy Court for the: DISTRICT OF KANSAS                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Landmark National                                                                                                                                                    $8,000,000.00
 Bank
 P O Box 308
 Manhattan, KS
 66502
 Lloyd Schneider                                                 Co-Maker on                                                                                          $2,000,000.00
 1807 W 1300 Rd                                                  Almena Loan
 Plainville, KS 67663
 Tim Berland                                                                                                                                                            $365,463.94
 1260 2 Rd
 Damar, KS 67632
 International                                                                                                                                                          $285,000.00
 Sureties Ltd
 c/o Liz Dukes
 701 Poydras St Ste
 420
 New Orleans, LA
 70139
 Lyle Gottschalk                                                                                                                                                        $265,879.08
 1812 Maple St
 Ellis, KS 67637
 Gene Tilton                                                                                                                                                            $182,550.54
 aka JGT
 708 Southwood Ct
 Quinter, KS 67752
 K6 Farms-Garrett                                                                                                                                                       $146,639.23
 Krueger
 1309 E Fox
 Kensington, KS
 66951




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 19-10293                Doc# 1          Filed 03/01/19                Page 5 of 18
                                                                                                                                                                          3/01/19 5:22PM




 Debtor    Plainville Livestock Commission, Inc.                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TBK Bank                                                        2002 Merritt Cattle                                $227,238.80                 $82,000.00              $145,238.80
 12700 Park Central                                              Trailer
 Dr                                                              2015 Merrit
 Dallas, TX 75251                                                Aluminum trailer
                                                                 2004 Neckover
                                                                 Cattle Trailer
                                                                 2012 PJ Tandem
                                                                 Dually trailer
                                                                 1991 Peterbilt 379
                                                                 2003 Dodge
 Conway Farms                                                                                                                                                           $135,000.00
 2607 C Augusta Ln
 Hays, KS 67601
 Baker Farms                                                                                                                                                            $105,987.60
 765 E Mohawk
 Phillipsburg, KS
 67661
 Riley Noll                                                                                                                                                               $78,323.72
 20998 Q Rd
 Ransom, KS 67572
 Keith Erickson                                                                                                                                                           $75,786.00
 1197 W Iron Rd
 Prairie View, KS
 67664
 Duffy Rye                                                                                                                                                                $67,914.46
 886 Pleasant View
 Rd
 Russellville, AR
 72802
 USDA                                                                                                                                                                     $67,000.00
 c/o John Ver Linden
 3950 Lewiston St
 Ste 200
 Aurora, CO 80011
 Spresser Farms                                                                                                                                                           $66,146.26
 151 E Rd 120N
 Dresden, KS 67635
 Box S Ranch                                                                                                                                                              $63,828.88
 2728 County 685
 Ave
 Lucas, KS 67648
 Eldon Kriley                                                                                                                                                             $61,438.42
 2140 J Terr
 Stockton, KS 67669
 Ed Courtney                                                                                                                                                              $56,935.20
 Quinter, KS 67752
 Ferguson Angus                                                                                                                                                           $54,818.38
 878 E Santa Fe Rd
 Agra, KS 67621
 Brian Pelton                                                                                                                                                             $52,273.06
 2710 9 Rd
 Plainville, KS 67663


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 19-10293                Doc# 1          Filed 03/01/19                Page 6 of 18
                                                                                                                                                 3/01/19 5:22PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of Kansas
 In re       Plainville Livestock Commission, Inc.                                                            Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                 20,000.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      300.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               N/A




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                        Case 19-10293                Doc# 1   Filed 03/01/19            Page 7 of 18
                                                                                                                                             3/01/19 5:22PM



 In re       Plainville Livestock Commission, Inc.                                                   Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 1, 2019                                                              /s/ W. Thomas Gilman
     Date                                                                       W. Thomas Gilman 11867
                                                                                Signature of Attorney
                                                                                Hinkle Law Firm LLC
                                                                                1617 N. Waterfront Parkway, Suite 400
                                                                                Wichita, KS 67206
                                                                                316-267-2000 Fax: 316-264-1518
                                                                                tgilman@hinklaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                        Case 19-10293                 Doc# 1    Filed 03/01/19      Page 8 of 18
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




          Aflac
          1932 Wynnton Rd
          Columbus GA 31999


          Ally Financial
          P O Box 380801
          Bloomington MN 55438


          Almena State Bank
          P O Box 127
          Almena KS 67622


          Frank Applehans
          P O Box 53
          Morland KS 67650


          Jeff Ary
          1971 Fatzer St
          Lewis KS 67552


          Baker Farms
          765 E Mohawk
          Phillipsburg KS 67661


          Tim Berland
          1260 2 Rd
          Damar KS 67632


          Box S Ranch
          2728 County 685 Ave
          Lucas KS 67648


          Cintas Corporation 449
          P O Box 88005
          Chicago IL 60680-1005


          City of Plainville
          P O Box 266
          Plainville KS 67663


          Cline Wood Agency
          P O Box 415035
          Kansas City MO 64141-5035



    Case 19-10293   Doc# 1   Filed 03/01/19   Page 9 of 18
       Randy Clydsdale
       507 N Wabash Ave
       Norton KS 67654


       CNH Industrial Capital
       Productivity Plus Account
       P O Box 790449
       Saint Louis MO 63179


       CNH Industrial Capital America
       500 Diller Ave
       New Holland PA 17557


       CNH Industrial Capital America
       100 Brubaker Ave
       New Holland PA 17557


       CNH Industrial Retail Accounts
       P O Box 71264
       Philadelphia PA 19176-6264


       Conway Farms
       2607 C Augusta Ln
       Hays KS 67601


       Wes Cook
       2195 14 Rd
       Plainville KS 67663


       Ed Courtney
       Quinter KS 67752



       Jeff Drees
       2977 US HWY 282
       Hill City KS 67642


       Keith Erickson
       1197 W Iron Rd
       Prairie View KS 67664


       Farm Service Agency
       3600 Anderson Avenue
       Manhattan KS 66503-2511


Case 19-10293   Doc# 1   Filed 03/01/19   Page 10 of 18
       Ferguson Angus
       878 E Santa Fe Rd
       Agra KS 67621


       Ford Motor Credit Company LLC
       c/o Natl Bankruptcy Serv Ctr
       P O Box 62180
       Colorado Springs CO 80962


       Daniel Gottschalk



       Lyle Gottschalk
       1812 Maple St
       Ellis KS 67637


       Justin Hogan
       24187 AA Rd
       Densmore KS 67645


       International Sureties Ltd
       c/o Liz Dukes
       701 Poydras St Ste 420
       New Orleans LA 70139


       Jim Mitten Trucking
       3660 US 40
       Oakley KS 67748


       K6 Farms-Garrett Krueger
       1309 E Fox
       Kensington KS 66951


       Kansas Depart of Agriculture
       900 SW Jackson Rm 456
       Topeka KS 66612


       Kansas Department of Labor
       Legal Services
       401 S.W. Topeka Boulevard
       Topeka KS 66603-3182




Case 19-10293   Doc# 1   Filed 03/01/19   Page 11 of 18
       Kansas Department of Revenue
       Civil Tax Enforcement
       PO Box 12005
       Topeka KS 66612-2005


       Denton Krafft
       760 W Mohawk Rd
       Phillipsburg KS 67661


       Eldon Kriley
       2140 J Terr
       Stockton KS 67669


       Landmark National Bank
       P O Box 308
       Manhattan KS 66502


       Brenda Lucas
       P O Box 153
       Palco KS 67657


       Brian Luhman
       2837 W 200th Dr
       Natoma KS 67651


       Lyle Luhman
       2030 CO 647 Ave
       Natoma KS 67651


       Cleo McComb
       377 E Hwy 9
       Glade KS 67639


       Midwest Energy Inc
       P O Box 898
       Hays KS 67601


       Mulder Farms
       17532 Rd E12
       Logan KS 67646


       Gary Mulder
       27845 Rd R
       Logan KS 67646


Case 19-10293   Doc# 1   Filed 03/01/19   Page 12 of 18
       NexTech
       P O Box 158
       Lenora KS 67645


       NexTech Wireless
       3001 New Way
       Hays KS 67601-3262


       Riley Noll
       20998 Q Rd
       Ransom KS 67572


       Office of General Counsel
       US Dept of Agriculture
       P O Box 419205 Mail Stop 1401
       Kansas City MO 64141-6205


       Brian Pelton
       2710 9 Rd
       Plainville KS 67663


       Jason Rathbun
       2270 9 Rd
       Zurich KS 67663-7035


       Duffy Rye
       886 Pleasant View Rd
       Russellville AR 72802


       Bryce and Dawn Sammons
       625 3 Rd
       Logan KS 67646


       Jeff Sammons
       206 W Commercial St
       Logan KS 67646


       Lloyd Schneider
       1807 W 1300 Rd
       Plainville KS 67663


       Melvin Schultz
       2957 S 50th Ave
       Lucas KS 67648


Case 19-10293   Doc# 1   Filed 03/01/19   Page 13 of 18
       Wesley F Smith
       Stevens & Brand LLP
       P O Box 189
       Lawrence KS 66044


       Spresser Farms
       151 E Rd 120N
       Dresden KS 67635


       Derek Stockman
       P O Box 41
       Kirwin KS 67644


       Joe Suchland
       1272 E Mohawk Rd
       Agra KS 67621


       TBK Bank
       12700 Park Central Dr
       Dallas TX 75251


       TBK Bank
       401 S Main
       Lamar CO 81052


       Delaine Thomas
       312 Holland
       Prairie View KS 67664


       Gene Tilton
       aka JGT
       708 Southwood Ct
       Quinter KS 67752


       Travelers RMD
       P O Box 5600
       Hartford CT 06102-5600


       Brad Trexler
       2977 US Hwy 283
       Hill City KS 67642


       US Attorneys Office
       301 N. Main Ste 1200
       Wichita KS 67202

Case 19-10293   Doc# 1   Filed 03/01/19   Page 14 of 18
       USDA
       c/o John Ver Linden
       3950 Lewiston St Ste 200
       Aurora CO 80011


       USDA Rural Development
       P O Box 66879
       Saint Louis MO 63166


       Rick Wagner
       1117 W 800 Rd
       Phillipsburg KS 67661


       Brayden Werth
       413 Jefferson
       Ellis KS 67637


       Leland Werth
       24023 360th Ave
       Ellis KS 67637


       Rodney Werth
       24023 360th Ave
       Ellis KS 67637


       Western Cooperative Electric
       P O Box 278
       Wakeeney KS 67672




Case 19-10293   Doc# 1   Filed 03/01/19   Page 15 of 18
                                                                                                                                    3/01/19 5:22PM




                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re      Plainville Livestock Commission, Inc.                                                     Case No.
                                                                                 Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 1, 2019                                            /s/ Tyler D. Gillum
                                                                      Tyler D. Gillum/President
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                                       Case 19-10293                 Doc# 1     Filed 03/01/19    Page 16 of 18
                                                                                                                                                              3/01/19 5:22PM



                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Plainville Livestock Commission, Inc.                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Tyler D Gillum                                                                                                                  100% Ownership
 609 N Broadway St
 Plainville, KS 67663


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 1, 2019                                                          Signature /s/ Tyler D. Gillum
                                                                                            Tyler D. Gillum

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                       Case 19-10293                  Doc# 1       Filed 03/01/19              Page 17 of 18
                                                                                                                                   3/01/19 5:22PM




                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Plainville Livestock Commission, Inc.                                                            Case No.
                                                                                 Debtor(s)                   Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Plainville Livestock Commission, Inc. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 March 1, 2019                                                       /s/ W. Thomas Gilman
 Date                                                                W. Thomas Gilman 11867
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Plainville Livestock Commission, Inc.
                                                                     Hinkle Law Firm LLC
                                                                     1617 N. Waterfront Parkway, Suite 400
                                                                     Wichita, KS 67206
                                                                     316-267-2000 Fax:316-264-1518
                                                                     tgilman@hinklaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

                                       Case 19-10293                 Doc# 1     Filed 03/01/19      Page 18 of 18
